Citation Nr: 1229421	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO continued the previous denial for service connection for posttraumatic stress disorder (PTSD), based on the fact that new and material evidence had not been received.

The Veteran's original claim for service connection for PTSD was denied in September 1994.  Thereafter, subsequent claims for service connection for PTSD were denied in April 2003 and January 2007.  As discussed more fully below, the Veteran did not appeal those prior rating decisions.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection, she is not claiming service connection for a specific diagnosis, but for her symptoms regardless of the diagnosis; a claim for service connection thus encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran has limited her claim to PTSD.  The record, however, reveals diagnoses of PTSD, Depression NOS, Anxiety NOS, and Borderline Personality Disorder.  Applying the Court's ruling in Clemons, the issue on appeal encompasses service connection for any acquired psychiatric disability. 

The issue of entitlement to service connection for an acquired psychiatric disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was advised of that decision in October 1994.

2.  The Veteran did not submit a notice of disagreement, and new and material evidence was not received, within one year of the notice of the September 1994 decision.

3.  The Veteran's February 1997 and November 2002 requests to reopen her claim for service connection for PTSD were denied in April 2003 because new and material evidence had not been received; that decision was not appealed, and new and material evidence was not received within one year of the notice of the April 2003 decision.

4.  The Veteran's September 2006 request to reopen her claim for service connection for PTSD was denied in January 2007 because new and material evidence had not been received; that decision was not appealed, and new and material evidence was not received within one year of the notice of the January 2007 decision.

5.  Evidence received since the January 2007 decision is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1994, April 2003, and January 2007 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.1103 (2011).

2.  Evidence received since the January 2007 RO decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In light of the favorable decision regarding the issue of new and material evidence no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefit sought on appeal with regard to the issue of whether new and material evidence has been submitted.

New and Material Evidence

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a PTSD in September 1994 on the basis that the Veteran did not, at her first visit with the Vet Center in March 1994 for psychological treatment, attribute her PTSD symptomatology with her in-service rape, and because her early childhood experiences with sexual abuse affected her psychologically, according to a private psychologist's treatment report in the file.  The RO also considered the fact that the Veteran's in-service rape could not be verified.  The Veteran was notified of the RO's decision and did not appeal.  Moreover, new and material evidence was not received within a year of that decision to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Accordingly, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The Veteran attempted to reopen her claim for service connection in February 1997; the RO did not act on the Veteran's claim, and she submitted a second request to reopen her claim for service connection in November 2002.  Those requests were denied in April 2003, on the basis that the Veteran had not submitted new and material evidence.  The Veteran did not appeal and the April 2003 decision became final.  Id.  

The Veteran submitted another request to reopen her claim for service connection for PTSD in September 2006; in January 2007, the request was denied, as she had not submitted new and material evidence.  The Veteran was notified of the RO's decision and did not appeal.  Moreover, new and material evidence was not received within a year of that decision to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Accordingly, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

Therefore, the Board will review the evidence submitted since the January 2007 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the January 2007 denial includes significant VA psychological treatment records and statements from the Veteran.  Notably, the new evidence includes a positive nexus opinion from the Veteran's treating VA psychiatrist, relating her psychiatric symptomatology to her reported in-service rape.

The newly-submitted evidence pertains to an element of the claim that was previously found to be lacking, namely, whether the Veteran's psychiatric symptomatology is related to an in-service event.  As such, the evidence raises a reasonable possibility of substantiating the claim, in that, with a current diagnosis, an in-service event, and a medical nexus between the two, the Veteran would warrant service connection for an acquired psychiatric disorder.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, as the additional evidence suggests that the Veteran's psychiatric symptomatology is related to a rape that occurred during service, the evidence is new and material and the Veteran's claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.



REMAND

The Veteran contends that she currently suffers from symptoms of PTSD due to a stressor during service involving military sexual trauma (MST).  Further development is required as to the Veteran's claim.  As noted above, her claim encompasses not only the issue of service connection PTSD, but also any acquired psychiatric disorder.  Clemons, 23 Vet. App. at 4.  

Initially, the Veteran was only provided notice under the Veterans Claims Assistance Act (VCAA) with regard to her attempts to reopen her previously-denied claim for service connection; she was not provided VCAA notice concerning the issue of service connection.  The Veteran must be provided notice consistent with the VCAA for her claim for service connection for any acquired psychiatric disability.

Additionally, the Veteran's service personnel records are not currently included in the claims file.  The Agency of Original Jurisdiction (AOJ) should obtain her personnel records and associate them with the claims file.

The Veteran has been provided mental health treatment since 1992, during which she has described sexual trauma as a child, as well as a sexual assault while in the Navy.  She has been variously diagnosed with PTSD, Depression NOS, Anxiety NOS, and Borderline Personality Disorder.  

The Board finds that a VA examination is warranted in this case, as the record reflects a current disability, credible statements regarding in service stressor events and some evidence of a change in the Veteran's behavior after the MST she claims to have experienced.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303(f)(5), 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically in this regard, she reported in a November 2010 statement that she always worked alone after discharge from service, with no interaction with people and that she had no friends.  She was hypervigilant and lived in fear, causing her to abuse Valium to manage her anxiety.    

Considering the various diagnoses that have been applied to the Veteran's psychiatric condition, it is not clear what psychiatric disability/disabilities the Veteran currently experiences.  Further, there is insufficient evidence to relate any acquired psychiatric disability to her in-service MST.  As such, the opinion of a psychiatrist or psychologist is necessary to obtain a proper diagnosis of the Veteran's disability, and to determine the etiology of that disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter that complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim of service connection for an acquired psychiatric disorder.

2.  Obtain the Veteran's service personnel records, and associate them with the claims file.  All efforts to obtain those records should be documented.

If the AOJ is unable to obtain the service personnel records, this should be documented in the claims file and communicated to the Veteran.

3.  The Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated tests and/or studies should be performed.

The examiner should be informed that the Veteran is claiming that her psychiatric disability is related to being raped during her military service.  

The examiner should take a full history from the Veteran concerning the various episodes of sexual trauma she has experienced during her lifetime.  

The examiner should identify all acquired psychiatric disability/disabilities current at this time or at any time within the appeal period (since October 2010).  

If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any her alleged stressor was sufficient to produce PTSD (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether it is at least as likely as not (a 50 percent or greater possibility) that there is a link between the current symptomatology and the in-service stressor, found by the examiner to be sufficient to produce PTSD.

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should opine whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service 

In providing an opinion concerning the etiology of the Veteran's psychiatric disability, the examiner should specifically address the Veteran's alleged in-service stressor, a sexual assault occurring in 1966.  The examiner should also address the Veteran's reported history of sexual abuse dating to her childhood, and any psychiatric symptomatology demonstrated prior to service.  While the examiner does not have to accept the reported history, he must fully explain why such history, or any component thereof, is being rejected.

The rationale for all opinions expressed should also be provided.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether there is additional evidence that could permit the needed opinion to be provided.

4.  Then, the AOJ should readjudicate the claim for service connection for a psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

 


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


